Citation Nr: 1744283	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  10-04 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for residuals of a left varicocele.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which continued a noncompensable rating for post-operative left varicocele residuals.

In September 2012, the Board remanded the claim so that the Veteran could be afforded a hearing.  

In May 2013, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In September 2013, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  

In September 2014, the Board denied the claim for a higher rating.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In October 2015, the Court granted a Joint Motion for Remand, vacated the Board's September 2014 decision denying the Veteran's claim for a higher rating, and remanded the claim to the Board for action consistent with the Joint Motion.  

In March 2016 and February 2017, the Board remanded the claim for further development of the record, to include obtaining a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

In January 2014, the RO granted service connection for tinnitus and bilateral hearing loss, evaluated as 10 percent and noncompensable, respectively, and denied reopening the claims for service connection for left foot, left knee, and left hip because of the lack of new and material evidence.  The Veteran filed a timely notice of disagreement (NOD) in January 2014.  Typically, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a statement of the case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  Here, the RO has acknowledged the NOD in a February 2014 correspondence to the Veteran, and additional action is pending.  As such, this situation is distinguishable from Manlincon where an NOD had not been recognized.  As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand these matters.  These matters are referred to the RO to continue whatever development is indicated and then to issue an SOC.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's left varicocele residuals have been manifested by pain and incomplete atrophy of the testes for the entire period on appeal. 


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for service-connected left varicocele residuals have not been met.  38 U.S.C.A. §§ 1101, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.115a, 4.115b, DC 7523 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letters dated in May 2008 and March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in July 2008, December 2013, and June 2016, with addendum opinions in September 2016 and March 2017.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Within that context, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The standard of proof to be applied in decisions on claims for veteran's benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has been assigned a noncompensable rating for his left varicocele residuals under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7523, effective April 1, 1992.  When evaluating any claim involving loss or loss of use of one or more creative organs, the Veteran may be entitled to a special monthly compensation under 38 C.F.R. § 3.350.  The Board notes that in an April 2013 rating decision, the Veteran was awarded special monthly compensation for loss of a creative organ, effective November 20, 2002.  The Board also notes that the Veteran has been granted service connection for erectile dysfunction associated with post-operative left varicocele residuals, evaluated as noncompensable, effective November 20, 2002. 

Under DC 7523, complete atrophy of one testis warrants a noncompensable evaluation, and complete atrophy of both testes warrants a 20 percent evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 7523.

VA urology notes, dated throughout 2008, indicate that the Veteran was treated for pain in the scrotum related to a microscopic left varicocelectomy.  In May 2008, the Veteran underwent surgery for recurrent varicocele after a private pathology report revealed findings of clinical varicocele.  Post-surgical treatment reflects that the urologist observed the Veteran had been doing well, the incision was well-healed, there was no hydrocele or recurrence of varicocele, and there was no hematoma.  The Veteran did complain of scanty ejaculation, but the semen analysis count was characterized as normal, despite there being abnormalities noted in 1998.  Treatment records also reflect that from 2007 to 2008, the Veteran was treated for genital verrucae. 

A July 2008 VA examination report reflects that the Veteran denied lethargy, weakness, anorexia, weight gain or loss, frequency, and incontinence.  Upon objective examination, the examiner found that the Veteran had a grade 2 left varicocele with normal testes and penis.  A left inguinal scar was noted to be healing well and there were no hernias, fistulas, or specific residuals of genitourinary disease including post-treatment residuals of malignancy.  Testicular atrophy, size and consistency were observed to be within normal limits, as were sensation and reflexes.  Semen analysis including sperm count was to be performed in the near future as a follow-up to the varicocelectomy, but endocrine evaluation was within normal limits.  The Veteran was diagnosed with infertility, two left varicocele surgeries, most recently in May 2008, and intermittent erectile dysfunction (ED). 

In October 2010, the Veteran denied hesitancy, frequency, straining, urinary tract infection, dysuria, and hematuria, but reported a weak urine stream and nocturia once, on occasion.  See October 2010 urology consult note. 

A February 2013 private treatment record reflects that the Veteran was treated for painful testicles.  He denied swelling of the scrotal area, but described tenderness.  On physical examination, no masses were palpated, and there was no tenderness noted.  The penis appeared to be essentially normal and was circumcised, with no external or internal lesions or masses or tenderness.  The meatus was observed to be normal in size and location.  There was no erythema or edema of the scrotal skin, no evidence of scrotal cysts or rash, and no inguinal hernia noted.  The left testicle was normal to palpation, and no masses or tenderness was noted. The right testicle was atrophic.  The left and right epididymides were tender but not enlarged.  Both seminal vesicles were normal in size and were not tender.  The Veteran denied dribbling with urination and dysuria, but reported that occasionally, his bladder did not empty well and that he had to urinate every 2 hours, with nocturia of 3 to 4 times.  

A March 2013 private treatment record reflects that the Veteran experienced some improvement in his testicular pain after treatment with antibiotics and anti-inflammatories.  VA treatment records reflect that the Veteran reported trouble urinating, with weak stream, straining, and tenderness to the testicles bilaterally.  The Veteran denied hesitancy, urgency, leakage, urinary tract infections, dysuria, or hematuria, but reported nocturia 2 to 3 times.  See March 2013 urology consult note.

During his May 2013 hearing, the Veteran testified that he experienced constant swelling and pain in his testicle area, and that with medication, the swelling would improve for a while before coming back.  He further stated that he underwent two varicocelectomies to improve his sperm count, but that had been unable to have children. 

A November 2013 VA examination report indicates the Veteran characterized his main problem as persistent infertility and ED and the examiner noted that the Veteran had not had a reoccurrence of the left varicocele.  His treatment plan did not include taking continuous medication for his left testicle disability, and he did not have an orchiectomy, voiding dysfunction, or urinary tract/kidney infections; however, he did have ED of an unknown etiology, but that the Veteran's ED was not attributable to his left varicocele.  On physical examination, the penis and epididymis were found to be normal, but testicular examination of the right testicle revealed findings of size 1/3 or less of normal, and size 1/2 to 1/3 of normal in the left testicle.  The Veteran did not have a benign or malignant neoplasm or metastases related to his left testicle disability.  The examiner observed that this disability had no impact on the Veteran's ability to work.  The examiner noted that the Veteran had undergone two varicocelectomies for low sperm count, but opined that the cause of his ED was unknown. 

A June 2016 VA examination report reflects that the Veteran reported pain in his scrotum after jumping from a plane in 1991 and that he was told it was a ruptured varicocele.  The Veteran's treatment plan did not include taking a continuous medication and the Veteran did not have any renal dysfunction nor had he had an orchiectomy.  The examiner did find that the Veteran had a voiding dysfunction of unknown etiology.  The voiding dysfunction did not cause urine leakage or the use of an appliance, but did result in increased urinary frequency, with a daytime voiding interval between 2 and 3 hours, and nighttime wakening to void 3 to 4 times.  There were no symptoms of obstructed voiding.  The Veteran's penis and epididymis were normal, but the Veteran's testicles were soft and 1/3 or less of normal size bilaterally.  No benign or malignant neoplasms were found.  The examiner opined that the etiology of the Veteran's ED and urinary frequency was unknown.  However, the examiner found it was less likely than not due to his service-connected varicocele and recommended a follow-up with urology.  

July 2016 urology consult notes reflect that the Veteran had bilaterally descended testes without masses or lesions, but that the Veteran reported a dull ache in the right epididymis.  The Veteran was prescribed Flomax and Bactrim, and asked to follow up in three months. 

In September 2016, the June 2016 VA examiner provided an addendum opinion, noting that the urology consult had no definitive diagnosis, but on the presumption that the Veteran's testes pain was due to prostatitis, he was given Flomax and Bactrim for treatment.  The examiner opined that it was possible that chronic prostatitis could cause the Veteran's urinary frequency.

In March 2017, the June 2016 VA examiner provided an addendum opinion, finding that the Veteran's urinary symptoms were less likely than not a result of his varicocele, or residuals of his varicocele.  The examiner noted that varicoceles do not cause voiding dysfunction.  

The Board finds the June 2016 VA examiner's opinions persuasive, as the opinions are informed by a thorough review and analysis of the Veteran's post-service treatment records and claims file.  The examiner's opinion reflects clear and unequivocal conclusions regarding the relationship between the Veteran's service-connected left varicocele residuals, his reported testicular pain, and his urinary frequency.  The reasoning adequately shows that the examiner's conclusions are supported by the relevant and material information.  The opinion is factually accurate, fully articulated, and based on sound reasoning.  Thus, the opinion carries significant probative weight.

The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding his left varicocele residuals and urinary frequency; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the relationship between the Veteran's left varicocele residuals and his urinary frequency in the above compensation examination medical opinions.

Based on all the above evidence, the Board finds that a higher disability rating is not warranted for left varicocele residuals. 

The above evidence reflects that during the claim period, the Veteran's left varicocele disability has been manifested by pain and decreased size of both testes.  However, preponderance of both the clinical and law evidence does not reveal that the Veteran had complete atrophy of both testes at any point during the appeal.  Therefore, a higher rating is not warranted under DC 7523.  

The Board has also considered whether a separate rating or higher rating is warranted under 38 C.F.R. § 4.115a.  However, the Veteran is not entitled to a rating under these codes as there is no evidence of that the Veteran's urinary frequency is due to his left varicocele residuals or that he has any other urinary disability attributable to his left varicocele residuals.  

In sum, the Board finds that for the reasons and bases discussed, the preponderance of the evidence is against the claim for an increased rating.  There is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative have raised any other issues regarding his left varicocele disability, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable rating for residuals of a left varicocele is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


